DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 7/16/19, the following is a first non-final office action.  Claims 1-19 are pending in this application and are rejected as follows.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the durable element" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “A method of providing wired pipe drill services to an oil field operational participant” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A).

As per claim 1, STREMSDOERFER ET AL discloses:
providing a…drilling component to the oil field operational participant, providing the…element including receiving a sale payment from the oil field operational participant, (STREMSDOERFER ET AL [0040] Lessor 1 enters an article 2 for rent (in this example, a drilling machine) as an article within the system or a "rent and keep" article;  [0067] A payment 6 can include a procedure wherein a lessee buys credits or points, which can then be used to pay for the rental of the article. When a deposit is required, a credit card number or payment code (such as used by services provided under the trademark PayPal) can be required by the payment module of the system software to request authorization for the deposit amount. A rental reservation confirmation is sent to lessor 1, the temporary provider, which may be subsequent to lessor 1, and lessee 3. A contract is desirably sent to the temporary provider, for example, by e-mail, for lessee 3 and the temporary provider, which can be optionally signed or otherwise confirmed electronically; [0068] the next procedure involves transfer of the article from the control or possession of the temporary provider to lessee 3..)
and providing a plurality…wired pipe drilling components to the oil field operational participant, providing the…wired pipe drilling components including receiving a rental fee from the oil field operational participant, (STREMSDOERFER ET AL [0040] Lessor 1 enters an article 2 for rent (in this example, a drilling machine) as an article within the system or a "rent and keep" article. This entry can desirably be done online or by a wireless device for a single article or a batch of comparable articles; [0069] In this transfer procedure, the temporary provider transfers possession of the article to lessee 3, desirably with instructions on how to use the article 2. Lessee 3 inspects the article. Lessee 3 can accept or reject the article from the temporary provider; [0071] If lessee 3 chooses to accept the article, lessee 3 provides or arranges for payment to the temporary provider, if needed, and confirms transfer of the article from the temporary provider by a simple validation module within the system application, which can be made online or by a wireless device. The item is then automatically assigned by the system to the physical location identified by lessee 3. This procedure can optionally include lessee 3 signing or acknowledging a contract tendered by lessor 1 or a temporary provider. By agreeing to rent article 2 with the "rent and keep" method, lessee 3 automatically becomes the temporary provider for the next user requesting the article); 
wherein the rental fee includes an operation cost portion that is based on a data rate to be used by the…wired pipe drilling components, (STREMSDOERFER ET AL [0083] This reservation payment desirably includes the price of the system intermediation or usage fee, the portion of the rental payment due to the lessor 1 or owner, and the portion of the price due to the temporary provider unless the temporary provider is paid directly when lessee 4 and temporary provider meet for transfer of article 2).

STREMSDOERFER ET AL doesn’t disclose durable, however, Boyadjieff et al (US 20060151179 A1) discloses in [0004] The typical environment in which these downhole communication systems are used requires that they be able to withstand temperatures above 400 degrees Fahrenheit and the turbulent flow of drilling fluids through the pipe along with possible mechanical damage caused by devices inserted through the pipe. Thus there is a need for a reliable and durable communication method and apparatus for transferring data at a high speed along a drill pipe during operations down hole in a well bore. Thus, there is a need for a downhole communication path that is easy to manufacture and retrofit into existing drill pipe.

In addition, Examiner also interprets that the limitations of this claim are no more than non-functional descriptive material. Claiming that a drilling component is durable has no bearing on the determining of the operation cost portion that is based on a data rate, and therefore holds no patentable weight. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

STREMSDOERFER ET AL doesn’t disclose short life drill, however, this is common in the art of pipe drilling in well construction technology development as shown in [0002] of YANG et al (CN 103452507): ([0002]( in the actual production, the flow rate of water limited by central hole of the shank, is easy to bring the problem of insufficient water pressure, therefore, it can not be generated in the drilling process of the rock is discharged in time, aggregation of particles in the hole, it is easy to generate blockage, load of rotation increases, which also causes the problem of short service life of the drill moto).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by YANG et al in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, STREMSDOERFER ET AL does not disclose the following, however, Boyadjieff et al discloses:
wherein the short life wired pipe drilling component is a wired pipe repeater, (Boyadjieff et al Abstract: An apparatus for transmitting a signal from deep in a wellbore through a string of tubulars, preferably drill pipe, the apparatus comprising a signal conductor and a tubular characterised in that said signal conductor is located adjacent an interior surface of the tubular, preferably drill pipe section. A transmission apparatus for transmitting a signal from deep in a wellbore through a string of tubulars, preferably drill pipe, the apparatus comprising an electrical conductor arranged in a tubular, preferably drill pipe section characterised in that the apparatus further comprises an amplifier-repeater).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, STREMSDOERFER ET AL discloses:
wherein the wired pipe repeater transmits payload data and overhead data and the overhead data is not included in the operation cost portion, (STREMSDOERFER ET AL [0012] The first and second examples of art discussed above require that the rented article be returned at the end of the rental period by the lessee or renter to the original lessor or owner. This requirement generates a large number of transports of the article back and forth from or to the owner. These transports of the article increase the overall complexity of the system or method with the associated costs. In addition, the original lessor or owner must be actively involved in each rental of the article, which generates additional management costs; [0018] The system or method of the invention reduces the requirement for transporting an item or article back and forth to the lessee's or owner's location or approved site. The invention minimizes the management overhead of the lessor or owner and can increase the potential to rent the article multiple times since the article can be transferred from user to user without intervention by a third party or the owner).

As per claim 4, STREMSDOERFER ET AL doesn’t disclose the following, however, Boyadjieff et al discloses:
wherein providing the short life wired pipe drilling component includes replacing the short life wired pipe drilling component. Boyadjieff et al ([0027] Advantageously, the amplifier repeater is located in a ring. The ring may form an integral part of the tubular, or may be insertable, removable and replaceable between adjacent tubulars.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, STREMSDOERFER ET AL  discloses:
wherein the durable drilling component is a wired pipe segment that is configured to receive one or more elements of a communication infrastructure.
Claims
16. A system for renting portable property comprising: communication devices for submitting individually a plurality of requests via an information network from potential lessees to rent an article for requested rental periods; a processor and storage system in communication with the communication devices via the information network whereby

As per claim 8, STREMSDOERFER ET AL doesn’t disclose the following, however, Boyadjieff et al discloses:
wherein the one or more elements of the communication infrastructure include a transmission device and one or more transmission lines, (Boyadjieff et al [0047] FIG. 12 is a table illustrating characteristic impedance for a full-section strip transmission line and line widths; and [0062] The inside of the T-Ring is exposed to turbulent mud flow which provides pressure variations on the piezoelectric device formed on the interior surface of the T-Ring adjacent the mud flow to generate power to the T-Ring. Drilling vibrations can also be used to generate power via the piezoelectric device. The processor in each of the four receiver sections, in each T-Ring preferably performs a check sum. The check sums are compared and only the received signals with a matching check sum are retransmitted by the T-Ring. In another embodiment the T-Ring provides processor with memory provide a store and forward digital packet communication scheme wherein a digital packet is received and stored until a signal is received from another device or T-Ring to retransmit the packet. Preferably each T-Ring and each individual T-Ring section has a unique digital address so that a T-Ring or T-Ring section can be reprogrammed, commanded or shut down by commands directed to the address via the communication path. Specific transmission and operations modes for the T-Rings can be commanded by commands sent to the T-Rings and T-Ring segments via the communication path. A lithographic technique can be used to form the antennae in the T-Rings).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, STREMSDOERFER ET AL doesn’t disclose the following, however, Boyadjieff et al discloses:
wherein the transmission device is resonant coupler that includes one or more radio frequency antennas, (Boyadjieff et al, [0068] The communication sub 72, a power unit 78 and a Nuclear Magnetic Resonance (NMR) tool 79 are all connected in tandem with the drill string 20. Flex subs, for example, are used in connecting the NMR tool 79 in the drilling assembly 90. Such subs and tools form the bottom hole drilling assembly (BHA) 90 between the drill string 20 and the drill bit 50. The drilling assembly 90 makes various measurements including the pulsed nuclear magnetic resonance measurements while the borehole 26 is being drilled. The communication sub 72 obtains the signals and measurements and transfers the signals via the communication path provided by the present invention to the surface to be processed. Alternatively, the signals can be processed using a downhole processor in the drilling assembly 90. The BHA 90 may be on the bottom end of a drill string, which may be from 100 m to 20,000 m or more in length.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, STREMSDOERFER ET AL doesn’t disclose the following, however, Boyadjieff et al discloses:
providing a software product to the operator, the software product allowing for the reception of a data from the at least one of the short life wired pipe drilling components, (Boyadjieff et al [0067] A drilling sensor module 59 is placed near the drill bit 50. The drilling sensor module 59 contains sensors, circuitry and processing software and algorithms relating to the dynamic drilling parameters);

 It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boyadjieff et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

STREMSDOERFER ET AL doesn’t disclose the following, however, Hall et al discloses:

wherein providing includes licensing the software product, (Hall et al [0047] In selected embodiments, archiving 230 the data may include organizing 232 and cataloging 234 the data to facilitate the management, search, and retrieval of such data, such as may be accomplished with a database. For example, the data may be organized according to the time-stamp or location associated with the data. Furthermore, publishing 236 the data may also include marketing 238 the data, including but not limited to selling, leasing, and licensing the data to researchers or other entities).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hall et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose:

providing a short life wired pipe drilling component to the oil field operational participant, providing the short life wired pipe drilling component including receiving a rental fee from the oil field operational participant, wherein the rental fee includes an operation cost portion that is based on a data rate to be used by the short life wired pipe drilling component; and
providing a software product to the oil field operational participant, the software product allowing for the reception of data from at least one of the short life wired pipe drilling components, wherein providing includes licensing the software product to the oil field operational participant, (See rejection of claims 1 and 10).

As per claim 12, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the short life wired pipe drilling component is a wired pipe repeater, (see rejection of claim 2).

As per claim 13, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the wired pipe repeater transmits provides payload data and overhead data and the overhead data is not included in the operation cost portion, (see rejection of claim 3).

As per claim 14 , the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein providing the short life wired pipe drilling component includes replacing the short life wired pipe drilling component, see rejection of claim 4).

As per claim 17 , the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
further comprising providing a durable drilling component is a wired pipe segment that is configured to receive one or more elements of a communication infrastructure, (see rejection of claim 7).

As per claim 18, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the one or more elements of the communication infrastructure include a transmission device and one or more transmission lines, (see rejection of claim 8).

As per claim 19, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the transmission device is a resonant couplers that includes one or more radio frequency antennas, (see rejection of claim 9)

Claims 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A), and further in view of Zhang et al (CN 203945139 U).

As per claim 5, STREMSDOERFER ET AL does not disclose the following, however, Zhang et al discloses:
wherein the short life wired pipe drilling component is replaced on a time interval.
(Zhang et al [0008] The beneficial effects of the invention are as follows: it can conveniently and quickly according to reference the front radiator is fixed in the fixture, forming step for drill bit along with the drill sleeve hole once the hole to the required depth, convenient to take the processed part to enable the hole keep very high position and size precision. This design successfully solves the problem of the low efficiency of the processing component bore, in particular in the part number is great, it can achieve fast, reliable location and accurate size effect. The invention is small and practical, simple in structure, the drill can be replaced periodically in the case of wear, thus can effectively simply the parts such as the pitch and the positioning tolerance is very small, very high to quickly and accurately and reliably under the condition of the step hole bore processing, when the part number is especially great effect is very obvious.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zhang et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Zhang et al (CN 203945139 U) suggest the following limitation:
wherein the time interval is bi-yearly, (Zhang et al [0008] The beneficial effects of the invention are as follows: it can conveniently and quickly according to reference the front radiator is fixed in the fixture, forming step for drill bit along with the drill sleeve hole once the hole to the required depth, convenient to take the processed part to enable the hole keep very high position and size precision. This design successfully solves the problem of the low efficiency of the processing component bore, in particular in the part number is great, it can achieve fast, reliable location and accurate size effect. The invention is small and practical, simple in structure, the drill can be replaced periodically in the case of wear, thus can effectively simply the parts such as the pitch and the positioning tolerance is very small, very high to quickly and accurately and reliably under the condition of the step hole bore processing, when the part number is especially great effect is very obvious.).  In this case, Zhang et al does not specifically disclose bi-yearly, however, this limitation is obvious with Zhang et al since bi-yearly is a periodic time frame.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zhang et al  in the systems of STREMSDOERFER ET AL, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the short life wired pipe drilling component is replaced on a time interval, (see rejection of claim 5).

As per claim 16 , the combination of STREMSDOERFER ET AL (US 20130339170 A1), and further in view of Boyadjieff et al (US 20060151179 A1)  YANG et al (CN 103452507A) disclose discloses: 
wherein the time interval is bi-annual, (see rejection of claim 6).

Prior Art Considered
The following references have been considered relevant, however, has not been used in the present office action:
Rangaragan et al (FR 3070178 A1)
EKER et al WO 2019203822 A1
Hal et al (US 20080024318 A1)
 (НОРРИС (RU 2013119658 A)
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 19, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628